FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         October 14, 2015
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
STEVEN R. RADER,

      Petitioner - Appellant,

v.                                                          No. 15-9000
                                                (Tax Ct. Nos. 11476-11 & 27722-11)
COMMISSIONER OF INTERNAL                                (Petition for Review)
REVENUE,

      Respondent - Appellee.

___________________________

VIVIAN L. RADER,

      Petitioner - Appellant,

v.                                                         No. 15-9001
                                                      (Tax Ct. No. 11409-11)
COMMISSIONER OF INTERNAL                               (Petition for Review)
REVENUE,

      Respondent - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before KELLY, BALDOCK, and GORSUCH, Circuit Judges.
                  _________________________________

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Steven Rader came to the Internal Revenue Service’s attention after he

purchased materials from a well-known tax protestor who was in the business of

deliberately evading the tax laws and helping others do the same. In the end, the

United States Tax Court determined that Mr. Rader was liable for unpaid taxes and

penalties of nearly a million dollars.

      Mr. Rader’s spouse, Vivian, seeks to appeal this result. But the Tax Court did

not find any liability on her part. Neither is there any evidence in this record, as she

asserts, suggesting that the judgment against Mr. Rader created clouds on titles to

properties the Raders sold many years ago. Despite being challenged to do so in this

appeal, then, Ms. Rader has not identified any personal and direct injury she suffered

from the judgment below. And without that she lacks standing to appeal. United

States v. Ramos, 695 F.3d 1035, 1046 (10th Cir. 2012).

      To be sure, Mr. Rader also seeks to overturn the Tax Court’s decision and he

has standing to do so. But even construing his pro se complaint liberally and

reviewing the Tax Court’s application of law de novo and its findings of facts for

clear error, we can find no fault with the Tax Court’s disposition. See Mitchell v.

Comm’r, 775 F.3d 1243, 1246 (10th Cir. 2015). For example, Mr. Rader contends

that the substitute returns the Commissioner rendered in place of his own were

defective. But Mr. Rader has failed to show how the returns were invalid under

26 U.S.C. § 6020, which specifies when and how the IRS may prepare substitute

returns. Mr. Rader argues he was entitled to a credit for money withheld and

remitted to the IRS from the proceeds of real estate sales. But we can find no flaw in

                                            2
the Tax Court’s analysis explaining why the money withheld may not be credited

under 26 U.S.C. § 6211(b)(1). Mr. Rader seems to take issue with several of the Tax

Court’s evidentiary rulings, including in response to his Fifth Amendment objection.

But he offers few record citations that might allow this court to identify and consider

his complaints in a meaningful way and, beyond that, he offers only conclusory

arguments that are themselves insufficient to facilitate review by this court. See, e.g.,

United States ex rel. Boothe v. Sun Healthcare Grp., Inc., 496 F.3d 1169, 1175

(10th Cir. 2007). Finally, Mr. Rader has forfeited his argument that the Notice of

Deficiency was itself defective, for he failed to raise this argument in the Tax Court

in the first instance. See Mitchell, 775 F.3d at 1248 n.3.

      Beyond his challenge to the merits of the Tax Court’s disposition, Mr. Rader

challenges its decision to sanction him under 26 U.S.C. § 6673(a)(1). But here again

Mr. Rader fails to offer this court any reasoned ground on which it might hold the

Tax Court abused its discretion when determining that his arguments on the merits

were largely frivolous.

      Ms. Rader’s appeal (15-9001) is dismissed for lack of jurisdiction. The

judgment against Mr. Rader (15-9000) is affirmed.


                                                Entered for the Court



                                                Neil M. Gorsuch
                                                Circuit Judge



                                           3